           Case 3:20-cv-05416-JLR-DWC Document 50 Filed 04/07/21 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      RENEE BISHOP-MCKEAN,
                                                        CASE NO. 3:20-CV-05416-JLR-DWC
11                            Plaintiff,
                                                        ORDER VACATING ORDER
12               v.                                     DENYING MOTION TO SERVE AS
                                                        MOOT (DKT. 48) AND DIRECTING
13      WASHINGTON DEPARTMENT OF                        SERVICE OF COMPLAINT
        CORRECTIONS et al.,
14                                                      ADDRESS UNDER SEAL
                              Defendants.
15

16

17

18          Before the Court is Plaintiff’s Reply/Opposition to Plaintiff’s Motion to Serve

19 (hereinafter “Reply”). Dkt. 49. Plaintiff requests the Court serve Defendant Dunlap at an address

20 provided by Plaintiff. See id.

21          Plaintiff, proceeding pro se, filed her Third Amended Complaint (hereinafter

22 “Complaint”) on October 16, 2020.1 Dkt. 17. On November 2, 2020, the Court directed service

23 of Plaintiff’s Complaint on the named Defendants. Dkt. 18. On January 4, 2021, counsel for

24 Defendants Bolter, Boyce, Suarez, Wofford, Washington Corrections Center for Women


     ORDER - 1
            Case 3:20-cv-05416-JLR-DWC Document 50 Filed 04/07/21 Page 2 of 7




 1 (“WCC”), and Washington Department of Corrections (“DOC”) filed an Answer. Dkt. 31. The

 2 same day, counsel for Defendants entered a Notice of Non-Representation of Megan Dunlap.

 3 Dkt. 29. Counsel states Defendant Dunlap no longer works for the Washington DOC. Dkt. 29.

 4 Counsel states service documents were mailed to Defendant Dunlap’s last known address but

 5 were returned with a note indicating she no longer resides there. Dkt. 29.

 6           On January 13, 2021, the Court directed Plaintiff to provide Defendant Dunlap’s

 7 complete address on or before February 12, 2021, so the Court could attempt service by mail.

 8 Dkt. 35. On March 16, 2021, Plaintiff filed Objections to the undersigned’s Report and

 9 Recommendation (Dkt. 36) 1 and a Motion for Leave to File an Amended Complaint, requesting,

10 in part, that she be allowed leave to amend to remove Defendant Dunlap from this matter as she

11 was unable to obtain her mailing address. Dkt. 38.

12           On March 10, 2021, Plaintiff filed the Motion to Serve requesting the Court serve

13 Defendant Dunlap. Dkt. 43. On March 15, 2021, the Honorable James L. Robart, the District

14 Judge assigned to this matter, adopted the undersigned’s Report and Recommendation and

15 granted Plaintiff leave to amend her complaint within fourteen days to remove Defendant

16 Dunlap. Dkt. 36, 44, 48. On March 25, 2021, the Court denied Plaintiff’s Motion to Serve

17 Defendant Dunlap as moot as Plaintiff had already sought and received an order allowing her to

18 amend her Third Amended Complaint to remove Defendant Dunlap. Dkt. 48.

19           In the Reply, Plaintiff states she has now obtained Defendant Dunlap’s address, and she

20 no longer wishes to amend her complaint to remove Defendant Dunlap. 2 Dkt. 49. Plaintiff states

21 it was never her intention to remove Defendant Dunlap, this was an error on her part. Id. Plaintiff

22

23           1
                The Report and Recommendation and Order Adopting also dismissed Defendants DOC and WCCW from
     this matter. Dkt. 36, 38, 45. That Order remains in full force and effect.
24            2
                The Reply was filed on March 26, 2021, but not entered on the docket until March 29, 2021. Dkt. 49.



     ORDER - 2
           Case 3:20-cv-05416-JLR-DWC Document 50 Filed 04/07/21 Page 3 of 7




 1 has not filed a Fourth Amended Complaint See Dkt. In addition, Defendant Dunlap has not been

 2 served and is not represented in this matter at this time. See Dkt.

 3          After reviewing the Reply and the relevant record, the Court vacates the portion of the

 4 Court’s Order which denied the Motion to Serve as moot (Dkt. 48). All remaining portions of

 5 the Order (Dkt. 48) remain in full force and effect. The Clerk’s Office is now directed to serve

 6 Defendant Dunlap at the address provided by Plaintiff in the Motion to Serve (Dkt. 43). The

 7 Clerk’s Office is also directed to seal the Motion to Serve (Dkt. 43) as the Motion contains

 8 personally identifying information related to Defendant Dunlap’s address and contact

 9 information.

10          Accordingly, it is ORDERED:

11          (l)    Service by Clerk

12          The Clerk is directed to send the following to Defendant Dunlap by first class mail: a

13 copy of plaintiff’s Third Amended Complaint, a copy of this Order, two copies of the Notice of

14 Lawsuit and Request for Waiver of Service of Summons, a Waiver of Service of Summons, and

15 a return envelope, postage prepaid, addressed to the Clerk’s Office.

16          (2)    Response Required

17          Defendant shall have thirty (30) days within which to return the enclosed waiver of

18 service of summons. A defendant who timely returns a signed waiver shall have sixty (60) days

19 after the date designated on the notice of lawsuit to file and serve an answer to the complaint or a

20 motion permitted under Rule 12 of the Federal Rules of Civil Procedure.

21          A defendant who fails to timely return a signed waiver will be personally served with a

22 summons and complaint and may be required to pay the full costs of such service, pursuant to

23

24


     ORDER - 3
           Case 3:20-cv-05416-JLR-DWC Document 50 Filed 04/07/21 Page 4 of 7




 1 Rule 4(d)(2). A defendant who has been personally served shall file an answer or motion

 2 permitted under Rule 12 within thirty (30) days after service.

 3          (3)     Filing and Service by Parties, Generally

 4          All attorneys admitted to practice before this Court are required to file documents

 5 electronically via the Court’s CM/ECF system. Counsel are directed to the Court’s website,

 6 www.wawd.uscourts.gov, for a detailed description of the requirements for filing via CM/ECF.

 7 Plaintiff shall file all documents electronically. All filings must indicate in the upper right hand

 8 corner the name of the magistrate judge to whom the document is directed.

 9          Any document filed with the Court must be accompanied by proof that it has been served

10 upon all parties that have entered a notice of appearance in the underlying matter. Plaintiffs shall

11 indicate the date the document is submitted for e-filing as the date of service.

12          (4)     Non-State Defendants

13          As a registered user of the Court’s electronic filing system, you must accept electronic

14 service of all court filings (except original service of a complaint) by prisoner litigants housed at

15 facilities actively engaged in the Prisoner E-Filing Initiative. Prisoner litigants incarcerated at

16 facilities actively engaged in the Prisoner E-Filing Initiative are no longer required to serve their

17 court filings on the Court or defendants by mail. Service by mail of your court filings to prison

18 litigants housed in facilities actively engaged in the Prisoner E-Filing Initiative is also no longer

19 required.

20          (5)     Motions

21          Any request for court action shall be set forth in a motion, properly filed and served.

22 Pursuant to Local Civil Rule 7(b), any argument being offered in support of a motion shall be

23 submitted as a part of the motion itself and not in a separate document. The motion shall include

24


     ORDER - 4
           Case 3:20-cv-05416-JLR-DWC Document 50 Filed 04/07/21 Page 5 of 7




 1 in its caption (immediately below the title of the motion) a designation of the date the motion is

 2 to be noted for consideration upon the court’s motion calendar.

 3          Stipulated and agreed motions, motions to file overlength motions or briefs, motions for

 4 reconsideration, joint submissions pursuant to the option procedure established in Local Civil

 5 Rule 37(a)(2), motions for default, requests for the clerk to enter default judgment, and motions

 6 for the court to enter default judgment where the opposing party has not appeared shall be noted

 7 for consideration on the day they are filed. See Local Civil Rule 7(d)(1). All other non-

 8 dispositive motions shall be noted for consideration no earlier than the third Friday following

 9 filing and service of the motion. See Local Civil Rule 7(d)(3). All dispositive motions shall be

10 noted for consideration no earlier than the fourth Friday following filing and service of the

11 motion. See id.

12          For electronic filers, all briefs and affidavits in opposition to either a dispositive or non-

13 dispositive motion shall be filed and served not later than 11:59 p.m. on the Monday

14 immediately preceding the date designated for consideration of the motion.

15          The party making the motion may electronically file and serve not later than 11:59 p.m.

16 on the date designated for consideration of the motion, a reply to the opposing party’s briefs and

17 affidavits.

18          (6)     Motions to Dismiss and Motions for Summary Judgment

19                  Parties filing motions to dismiss pursuant to Rule 12 of the Federal Rules of Civil

20 Procedure and motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil

21 Procedure should acquaint themselves with those rules. As noted above, these motions shall be

22 noted for consideration no earlier than the fourth Friday following filing and service of the

23 motion.

24


     ORDER - 5
           Case 3:20-cv-05416-JLR-DWC Document 50 Filed 04/07/21 Page 6 of 7




 1          Defendants filing motions to dismiss based on a failure to exhaust or motions for

 2 summary judge are advised that they MUST serve a Rand notice concurrently with motions to

 3 dismiss based on a failure to exhaust and motions for summary judgment so that pro se prisoner

 4 plaintiffs will have fair, timely and adequate notice of what is required of them in order to

 5 oppose those motions. Woods v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). The Ninth Circuit

 6 has set forth model language for such notices:

 7                A motion for summary judgment under Rule 56 of the Federal Rules of
                  Civil Procedure will, if granted, end your case.
 8
                  Rule 56 tells you what you must do in order to oppose a motion for summary
 9                judgment. Generally, summary judgment must be granted when there is no
                  genuine issue of material fact – that is, if there is no real dispute about any
10                fact that would affect the result of your case, the party who asked for
                  summary judgment is entitled to judgment as a matter of law, which will
11                end your case. When a party you are suing makes a motion for summary
                  judgment that is properly supported by declarations (or other sworn
12                testimony), you cannot simply rely on what your complaint says. Instead,
                  you must set out specific facts in declarations, depositions, answers to
13                interrogatories, or authenticated documents, as provided in Rule 56(e),
                  that contradict the facts shown in the defendant’s declarations and
14                documents and show that there is a genuine issue of material fact for
                  trial. If you do not submit your own evidence in opposition, summary
15                judgment, if appropriate, may be entered against you. If summary
                  judgment is granted, your case will be dismissed and there will be no
16                trial.

17 Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added).

18          Defendants who fail to file and serve the required Rand notice on plaintiff may have their

19 motion stricken from the Court’s calendar with leave to re-file.

20          (7)      Direct Communications with District Judge or Magistrate Judge

21          No direct communication is to take place with the District Judge or Magistrate Judge with

22 regard to this case. All relevant information and papers are to be directed to the Clerk.

23          (8)      Clerk’s Action

24


     ORDER - 6
           Case 3:20-cv-05416-JLR-DWC Document 50 Filed 04/07/21 Page 7 of 7




 1         The Clerk is directed to send copies of this Order to plaintiff and counsel for defendants.

 2 The Clerk shall ensure that the address of defendant Dunlap served by this Order shall remain

 3 UNDER SEAL FOR THE COURT’S EYES ONLY.

 4         Dated this 7th day of April, 2021.

 5

 6

 7                                                       A
                                                         David W. Christel
 8                                                       United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 7
